department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely tamera ripperda director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend incorporation date b c state d county contact person identification_number contact number fax number employer_identification_number vil dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below e facts you are an organization that counsels local homeowners about their options and rights with respect to foreclosure and loan modifications letter cg you were incorporated on b as a non-profit corporation under c law to provide education and charitable assistance to the general_public by helping people acquire and maintain housing all of your directors are experienced in the fields of real_estate housing counseling services foreclosure prevention counseling services and credit debt management all three directors also serve as officers you have adopted a conflict of interest policy with respect to your directors directors will not be paid salaries however they may be paid a reasonable fee for attending meetings of the board in addition they may be allowed reasonable reimbursement or advancement for expenses_incurred in the performance of their duties compensation of officers will be reasonable and paid in return for the performance of services related to your tax-exempt purposes no current plans exist to contract for services from third parties article i of your bylaws states that your objectives and purposes are to help people own and keep their own homes through educationa classes and individual counseling for first time home buyers facilitating down payment assistance for low income home buyers educational classes to help homeowners keep and maintain their homes counseling home owners who are having trouble making their monthly payments working with banks to modify mortgages facilitating the delivery of rescue funds to help low income homeowners become current on their mortgages buying homes to keep people from having to move out including facilitating lease or lease with option to buy agreements for seniors who lose their homes property management especially of properties in those lease and lease option arrangements processing short_sales agreements and counseling people who are losing their homes on the their housing options processing mortgage loan applications to enable low and medium income people to buy homes counseling seniors on reverse mortgages to help them keep their homes facilitating real_estate sales and purchases for low and median income families e e e e you will help people own and keep their own homes you initially considered property management especially of properties in lease and lease option arrangements to be your main directive several of your activities were expected to generate income the income producing activities included_property management processing short_sale agreements counseling people who are losing their homes on the their housing options processing mortgage loan applications to enable low and medium income people to buy homes and facilitating real_estate sales and purchases for low and median income families e letter cg catalog number 47630w funds are also raised through donations gifts and grants you concentrate on helping clients residing in d county but you will not turn away any c residents in need of your services low income seniors are your primary focus to help clients having trouble making their monthly mortgage payments you initially planned to offer e educational classes followed by counseling and working with lenders to facilitate a mortgage modification rescue funds to bring mortgages current if a homeowner does not qualify for a loan modification education for seniors concerning reverse mortgages to buy the home in a short_sale and rent it back to the client if no other option works to work with the client to improve their financial situation in order to allow the client to purchase the home back when the lease terminates or help process the short_sale and counsel the client on their housing options if all else fails e e e you also intended to educate and counsel first time homebuyers if a client improved his her financial situation to the point which would qualify for a home loan you expected to locate down payment assistance for the purchase in addition you would process mortgage applications to help low and medium income people to buy homes and facilitate real_estate purchases you subsequently made changes to the proposed activities described in your application you no longer plan to manage or own any properties process mortgage applications facilitate real_estate sales purchases be involved with down payment assistance or offer pre-purchase housing counseling post-purchase housing classes or financial education classes credit counseling you will conduct foreclosure prevention counseling of your time in the future you estimate your time will be allocated to foreclosure prevention counseling - pre-purchase housing counseling - post purchase housing classes - financial education classes and counseling - when asked to submit detailed descriptions of your proposed pre-purchase housing counseling post purchase housing classes and financial education classes and counseling you stated you no longer expect to provide any of these services foreclosure prevention counseling is your only remaining activity in conducting this program you e interview the clients to obtain financial data as well as information regarding the mortgage delinquency issue explain various options such as refinance loan modification repayment plan partial claim bankruptcy deed in lieu or selling the house and e letter cg catalog number 47630w e explain effects of each of the options to assist the client in determining the best option for their situation your program involves from one to ten meetings with clients the initial meeting usually lasts about an hour at that meeting the client provides basic financial information and details about the delinquent mortgage after reviewing the client's responses you discuss the client’s budget based upon the data provided and recommend an approach the client makes the final_decision as to which approach to take to date all your clients have chosen apply for the loan modification option you do not provide a written budget analysis or ongoing educational sessions your counselor assists each client with completing the paperwork to submit a request to the lender for mortgage mitigation the counselor also communicates with the lender on behalf of the client while your counselor is a hud certified housing counselor you have not nor expect to applied for certification as a hud approved housing counseling agency any subsequent meetings are much shorter except for the meeting to discuss the mortgage company’s determination you sometimes refer people to attorneys or real_estate agents a list of bankruptcy attorneys and real_estate agents may be provided to clients in need of services however no particular individual is recommended none of your directors are compensated for providing services to you and you do not charge a fee for your program law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_501 imposes requirements on organizations otherwise described in sec_501 or if the provision of credit_counseling_services is a substantial purpose sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described in clauses i and ii in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor letter cg catalog number 47630w voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the service compared this holding with the holding of revrul_65_299 which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 outside the context of credit counseling individual counseling has in a number of instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public revproc_86_43 1986_2_cb_729 describes the methodology test the internal_revenue_service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1_501_c_3_-1 is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows t he approach used in the organization's presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose catalog number 47630w letter cg if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup alll projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served letter cg catalog number 47630w private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only members of the organization's board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner away unless they meet the criteria of the participating creditors because they will be turned its the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization's principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of private interests finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations to satisfy the sec_501 operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes your activities are not educational you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your counseling activities to date you have not held any seminars clinics workshops or other educational programs the only activity that you currently conduct is the provision of foreclosure counseling and the processing of loan modifications you typically meet with clients only once for about an letter cg catalog number 47630w hour before recommending a particular approach clients provide you with basic financial information as well as information regarding their delinquent mortgage you do not provide a written budget analysis to clients unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them while your counselor does explain options to the client essentially all of your time is spent filling out the information that is needed to submit a statement of their financial condition to the lender communicating with a homeowner to fill out a financial worksheet and an intake sheet is not an educational activity because the communication does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process revproc_86_43 supra you do not provide an ongoing educational program to your clients your counseling sessions are used solely to solicit the information required to submit a statement of financial condition to the lender in an effort to obtain a loan modification finally a significant amount of your time is spent on the negotiation process with the lender therefore you failed to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations you do not operate a substantive on-going educational program you do not dedicate any revenue to activities involving educational programs you do not allocate any expenses to training employees like the organization in solution plus supra you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to establish long- term counseling relationships with your clients thus your activities are not educational within the meaning of sec_501 in addition you do not meet the requirements for consideration under sec_501 of the code because you do not provide educational information or counseling to the public your activities are not charitable all of your time and resources are devoted to providing foreclosure prevention services to individuals while you stated that your primary focus is on seniors you offer your services to any resident of c therefore your services are not directed exclusively to low-income individuals or any other recognized charitable_class accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations your financial assistance to homeowners in refinancing their mortgages directly benefits the homeowner by performing a service that they would otherwise have to provide themselves letter cg catalog number 47630w therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations conclusion based on the facts and information provided you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because you are not educating your clients nor do you provide your services to poor or distressed individuals any public purposes for which you may operate are only incidental to your primary nonexempt purpose of assisting clients with obtaining a mortgage modification or otherwise deal with a foreclosure you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and letter cg catalog number 47630w complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter cg catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter cg catalog number 47630w
